Title: From George Washington to Major General Horatio Gates, 1 May 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters Valley Forge 1st May 1778
                    
                    I am honored with yours of the 25th and 29th last Month. As I have never heard any thing from Genl Heath respecting the Exchange of Genl Hamilton for Genl Thomson since his letter of the 6th January,  copy of which I transmitted to Mr Peters in mine of the 25th January, I concluded that the exchange could not be effected; but that no means may be left untried to regain so valuable an Officer as Genl Thompson I will again write to General Heath and desire him to propose his Exchange for either of the three Brigadiers at Cambridge. I have before mentioned my willingness to exchange the Officers under the Convention for any of ours of equal rank, but I imagine this is made a matter of great favor by Genl Howe, as many urgent letters to him on that subject from the Conventionists have passed thro’ my hands. I have just now one from Lord Napier a Lieut. in the 31st Regt.
                    The State of our Elaboratories contained in yours of the 29th is sufficiently alarming, but would be much more so if we had not every reason to expect from the late glorious news from Europe that the Enemy will not be in a condition to operate against us early. I make no doubt but every thing has been done and will be done to put matters in the best state of preparation. I am exceedingly glad to hear that so active a Man as Mr Henry is universally represented to be has succeeded Butler in the Armourers department—which had been long shamefully conducted. I do not think a moments time is to be lost in opening the lead Mine upon Juniata. If the dispute of property is between individuals, the public should in my opinion take the matter in hand, keep an account of the produce and pay it to him who shall in future appear to have the best title. The Iron Cartridge Cannisters should be by all means carried on. They will upon an emergency serve instead of the Cartouch Box and will always carry spare ammunition perfectly secure from Rain, and save tin of which the former ones were made. I have the honor to be Sir Yr most obt Servt.
                